UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00018 Ameritor Security Trust 4400 MacArthur Blvd. NW Suite 301 Washington DC, 2007 Jerome Kinney 4400 MacArthur Blvd. NW Suite 301 Washington DC, 2007 (Name and address of agent for service) Registrant’s telephone number, including area code: 202-625-6000 Date of fiscal year end: June 30, 2011 Date of reporting period: 12 month period ended June 30, 2011 Item 1. Proxy Voting Record. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Ameritor Security Trust By (Signature and Title)* President Date July 12, 2011 * Print the name and title of each signing officer under his or her signature. A B C D E F H I SECURITY SYMBOL CUSIP MEETING DATE DESCRIPTION OF MATTER/PROPOSAL PROPOSED MNGMT (M) OR SHRHOLDRS (S) VOTE FOR (F), AGAINST (A) OR ABSTAIN (AB) FUND CAST ITS VOTE FOR(F) MNGMT OR AGAINST(A) DELL DEL 24702R101 8/12/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PROXY EXPENSES S A F ELIMINATE SUPERMAJORITY VOTING M F F EXCUTIVE COMPENSATION S A F WALGREEN WAG 1/12/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCECUTIVE STOCK OPTION PLAN M F F CHARTER & BY-LAWS VOTING TO SIMPLE MAJORITY M F F SPECIAL STOCKHOLDER MEETINGS S A F FAIR PRICE BUSINESS M F F STOCK OPTIONS TO EXECUTIVES PREFORMANCE BASED S A F REVISE PURPOSE M F F APPLE INC AAPL 2/23/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY OF VOTE ON EXCECUTIVE COMPENSATION M 1 YR F CUMULATIVE VOTING S A F AMENDBYLAWS RE SUSTAINABILITY S A F NOVARTIS AG NVS 66987V109 4/8/11 MERGER AGREEMENT M F F CREAT SHARES, MERGER, M F F ADDIONAL OR COUNTER PROPOSALS M F F UNITED TECHNOLDGIES UTX 4/13/11 RATIFY INDEPENDENT AUDITOR M F F ELECTION OF DIRECTORS M F F LONG TERM INCENTIVE PLAN M F F SHARE REETENTION S A F ADVISERY VOOTE ON EXCUTIVE COMPENSATION S F A SCHLUMBERGER LIMITED SLB 4/6/11 ELECTION OF DIRECTORS M F F APPROVE FINANCIALS & DIVIDENDS M F F INCREASE STOCK SHARES M F F VOTING CHANGES M F F ADVISORY VOTE ON COMPENSATION M 2 YRS F STOCK PURCHASE PLAN M F F RATIFY INDEPENDENT AUDITOR M F F JOHNSON & JOHNSON JNJ 4/28/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCETUTIVE COMPENSATION, POLICIES, DISCLOSURE M 1 YR F PRICE ESTRAINT S A F EQUAL EMPLOYMENT S A F NON-ANIMAL METHODS S A F HONEYWELL INTERNATIONAL HON 4/25/11 1A THRU 1J - ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CHAIRMAN BE INDEPENDENT S A F ADVISORY VOTE ON EXCUTIVE COMPENSATION M F F FREQENCY ON ABOVE M 1 YR F EXECUTIVE COMPENSATION M F F STOCK INCENTIVE PLAN M F F RIGHT TO CALLA SPECIAL MEETING OF SHAREHOLDERS S A F ACTION BY WRITTEN CONSENT S A F CITIGROUP INC C 4/21/11 1A THRU 1N - ELECTION OF DIRECTORS M F F STOCK INCENTIVE PLAN M F F POLITICAL CONTRIBUTIONS S F A ADVISORY VOTE ON EXCEUTIVE COMPENSATION M F F VOTE ON APPROVAL OF EXECUTTIVE PERFORMANCE M F F FREQENCY OF ABOVE M 1 YR F STOCK SPLIT PLAN M F F CUMULATIVE VOTING S A F 15% CALL FOR SPECIAL MEETINGS S A F TRUST IN SYSTEM S A F CONTROL OVER LOANS S A F CONTESTED ELECTION EXPENSES S A F RATIFY INDEPENDENT AUDITOR M F F NON-POLITICAL S A F POLITICAL CONTRIBUTIONS S A F BANK OF AMERICA BAC 5/11/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F INCREASE STOCK SHARES M F F EXCUTIVE COMPENSATION S F A FREQENCY ON ABOVE M 1 YR F GOVERNMENT EMPLOYMENT S A F WRITTEN CONSENT S A F MORTGAGE SERVICING S A A LOBBING S A F DERIATIVE TRADING S A A CUMULATIVE VOTING S A F RECOUPMENT OF INCENTIVE COMPENSATION S A F RELOCATION BENEFITS S A F CANADIAN NATURAL RESOURCES CNQ 5/5/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F OCCIDENTAL PETROLEUM OXY 5/6/11 1-1 THRU 1-12 - ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PERFORMANCE GOALS-TAX RULES M F F APPROVE EXCUTIVE COMPENSATION M F F FREQUENCY OF ADVISORY VOTE ON ABOVE M NONE F POLITICL SPENDING S A F DIRECTOR WITH ENVIROMENT EXPERTISE S A F COMCAST CMCSA 20030N101 5/11/11 RATIFY INDEPENDENT AUDITOR M F F ELECTION OF DIRECTORS M F F EMPLOYEE STOCK PURCHASE PLAN M F F STOCK OPTION PLAN M F F CUMULATIVE VOTING S A F CHAIRMAN BE INDEPENDENT S A F SPLIT CHAIRMAN/CEO S A F MARRIOTT INTERNATIONAL MAR 4/27/11 1-A THRU 1-J - ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY EXCUTIVE COMPENSATION M F F FRQUENCY OF ABOVE M 3 YRS F CUMULATIVE VOTING S A F CHAIRMAN BE INDEPENDENT S A F GENERAL ELECTRIC GE 4/27/11 A-1 THRU A-16ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F FUTURE STOCK OPTIONS S A F CLIMATE CHANGE RISK S A F ANIMAL RESEARCH S A F CUMULATIVE VOTING S A F ADVISORY VOTE ON EXCUTIVE COMPENSATION S A F AMGEN AMGN 5/20/11 1-A THRU 1-KELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F WRITTEN CONSERNT S A F ADVISORY VOTE ON EXCUTIVE COMPENSATION S A F FREQUENCY OF ADVISORY VOTE ON ABOVE S 1 YR A PSYCHIATRIC SOLUTIONS PSYS 74439H108 10/5/11 MERGER AGREEMENT M F F SPECIAL MEETING -MERGER PLAN M F F EQUITY INCENTIVE PLAN M F F HSBC HBC 4/11/11 APPROVE REPORTS M F F 3-A THRU 3-LELECTION OF DIRECTORS M F F RE-APPOINT AUDITOR FEE SET BY GROUP AUDIT COMMITTEE M F F DIRECTORS TO ALLOT SHARES M AB A DISPLAY PRE-EMPTIVE RIGHTS M AB A APPROVE FEES PAID TO NON-EXEC DIRECTORS M AB A GENERAL MEETINGS M F F APPROVE HSBC SHARE PLAN M F F HALIBURTON HAL 5/19/11 1-A THRU 1-JELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON EXCECUTIVE COMPENSATION S F A HUMAN RIGHTS POLICY S A F SPECIAL STOCKHOLDER MEETINGS S A F POLITICAL CONTRIBUTIONS S A A FLOWSERVE FLS 34354P105 5/19/11 ELECTION OF DIRECTORS M F F ADVISORY VOTE ON EXCECUTIVE COMPENSATION S F A FREQUENCY OF ADVISORY VOTE ON ABOVE S 1 YR F AMEND ARTICLES OF INCORPORATION M F F MORE OF ABOVE M F F RATIFY INDEPENDENT AUDITOR M F F JETBLUE AIRWAYS JBLU 5/26/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F STOCK INCENTIVE PLAN M F F CREWMEMBER STOCK PLAN M F F ADVISORY VOTE ON EXCECUTIVECOMPENSATION M F F FREQUENCY OF VOTE ON EXCECUTIVE COMPENSATION M 1 YR F INCREASE STOCK SHARES M F F ALCATEL-LUCENT ALU 5/27/11 APPROVE FINANCIALS FOR '10 M F F ELECTION OF DIRECTORS M F F APPROVE CONSOLIDATED FINANCIALS FOR '10 M F F REGULATED AGREEMENTS, ETC. M F F COMPANY BUY-SELL IS OWN SHARES M F F BOARD TO BE ABLE TO REDUCE SHARES M F F ELTRONIC SIGNITUREAND ID OF SHAREHOLDERS M F F INGERSOL-RAND IR G4776G101 6/2/11 ELECTION OF DIRECTORS M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY OF VOTE ON EXCECUTIVE COMPENSATION M 1 YR F COMPANY TO PURCHASE ORDINARY SHARES M F F RATIFY INDEPENDENT AUDITOR M F F EXECUTIVES PAY for PREFORMANCE BASED S A F WAL-MART WMT 6/3/11 1-A THRU 1-OELECTION OF DIRECTORS M F F ADVISORY VOTE ON COMPENSATION S F A FREQUENCY OF VOTE ON EXCECUTIVE COMPENSATION S 1 YR A RATIFY INDEPENDENT AUDITOR M F F GENDER ID NON-DISCREMINATION S A F POLITICAL CONTRIBUTIONS S A F CLIMATE CHANGE RISK S A F SUSTAINABILITY REPORT S A F SHAREHOLDER MEETINGS S A F STAPLES SPLS 6/7/11 1-A THRU 1-LELECTION OF DIRECTORS M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 1 YR F RATIFY INDEPENDENT AUDITOR M F F CHESAPEAKE ENERGY CHK 4/15/11 ELECTION OF DIRECTORS M F F LONG TERM INCENTIVE PLAN M AB A RATIFY INDEPENDENT AUDITOR M F F ADVISERY VOTE ON DIR COMP S A F FREQUENCY VOTE ON EXCEC COMPENSATION M 1 YR F EXCUTIVE COMPENSATION M F F NABORS INDUSTRIES NBR G6359F103 6/7/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 3 YRS F MAJORITY VOTE FOR DIRECTORS S A F ANNUAL DIRECTOR ELECTION S A F NORTHERN DYNSTAY NAK 65510M204 6/10/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PAPERLESS SHARE PLAN M F F APPROVE CIRCULATED SHARE RIGHTS PLAN M F F WESTERN UNION WU 959802-109 5/20/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 1 YR F ADVISORY VOTE ON COMPENSATION M F F ELIMINATIO OF CLASS OF DIRECTORS S A F PEPSICO PEP 713448-108 5/4/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F NON-BINDING EXEC VOTE M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 3 YRS F CHARITABLE CONTRIBUTIONS S A F MAJORITY VOTE FOR DIRECTORS M F F SPECIAL STOCKHOLDER MEETINGS S A F PROXY COMPENSATION S A A CISCO CSCO 17275-102 11/18/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F NON-BINDING EXEC VOTE M F F ENVIREONMENTPOLICY S A F HUMAN RIGHTS POLICY S A F DEALING WITH CHINA, ETC S A F NUTRASYSTEMS NTRI 67069D-108 5/12/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 1 YR F NORTHERN DYNSTY NAK 66510M-204 6/21/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F SHARE OPTION PLAN M F F FREEPORT-MORAN FCX 3567-1D-857 6/15/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION m 1 yr F ENVIRALMENTAL EMPLOYEE S A F AMERICAN ELECTRIC POWER AEP 025537-101 4/26/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CONSOLIDATED EDISON ED 209115-104 5/16/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 1 YR F ADDITIONAL COMPENSATION INFO S A F INTERNATIONAL BUSINESS MACHINES IBM 4/26/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CUMULATIVE VOTING S A F EXCUTIVE COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M F F POLITICAL CONTRIBUTIONS S A F LOBBYING EXPENSE S F F INTELL INTC 458140-100 5/19/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCUTIVE COMPENSATION M F F EQUTY PLAN M F F STOCK PURCHASE PLAN M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY OF ABOVE M 0 F MCGRAW-HILL MHP 580645-109 4/27/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F SHAREHOLDER SPECIAL MEETINGS M F F SHAREHOLDER WRITTEN CONSENT S A F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 1 YR F WELL-POINT WLP 94973V-107 5/18/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CONVERT TO NON PROFIT S A F SEPARATE CEO AND CHAIRMAN S A F ADVISORY VOTE ON COMPENSATION M F F ADVISORY VOTE ON COMPENSATION M 1 YR F SUPERMAJORITY VOTING M F F SHARE OWNERSHIP M F F DELETE OBSOLETE RULES ON SHAREHOLDERS M F F MAKING CHANGES ON ABOVE M F F CHANGE JURISDICTION S A F VERIZON COMMUNICATIONS CMCSA 92343V-104 5/5/11 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 1 YR F CUMLATIVE VOTING S A F PROFORMANCE THESHOLDS S A F GOVERNMENT SERVICE S A F SUCCESSOR PLANNING S AB F MEDTRONIC MDT 8/25/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ALCOA AAPL 5/6/11 RATIFY INDEPENDENT AUDITOR M F F ELECTION OF DIRECTORS M F F ADVISORY VOTE ON COMPENSATION M F F FREQUENCY VOTE ON EXCEC COMPENSATION M 3 YRS F CASH INCENTIVE PROGRAM M F F MAJORITY VOTING M F F WRITTEN CONSENTACTION S A F DECLASSIFY BOARD S A F MAJORITY VOTING S A F SHANDA INTERACTIVE GAME 81941Q203 10/22/10 ELECTION OF DIRECTORS M F F HOME DEPOT HD 6/2/11 1-A THRU 1-JELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREUENCY VOTE ON EXCEC COMPENSATION M 1 YR F AMMEND CONSTITUTION M F F CUMULATIVE VOTING S A F SPECIAL MEETINGS S A F EMPLOYMENT DIVERSITY S A F POLICTICAL CONTRIBUTIONS S A F FRONTIER COMMUNICATIONS FTR 35906A-108 5/12/2011 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F FREUENCY VOTE ON EXCEC COMPENSATION M 1 YR F VOTE ON SHAAREHOLDER PROPOSAL S A F
